DETAILED ACTION
This action is in response to the request for continued examination filed on May 6, 2022.  This action is made non-final.
Claims 1, 4-6, 8-10, 12-14, 17-19, and 21-22. Claims 2 and 15 have been previously cancelled. Claims 3, 7, 9, 11, and 20 are presently cancelled. Claims 1, 8-10, 12-14 have been amended. Claims 1, 14, and 19 (reciting the non-transitory CRM of claim 1) are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. 
Applicant argues the previously cited Xiong fails to teach “wherein the first gesture images and the second gesture images correspond to he same gesture image”. However, the examiner respectfully disagrees.
Xiong discloses a gesture recognition method wherein a plurality of images according to an order of time are objects and determining, based on an analysis of the images, a gesture and corresponding command. As illustrated in at least Figs. 8, 11, [0111], [0157], after an open or closed palm gesture is detected and a controlling operation is started and a same open or closed palm gesture can be obtained and the operation is continued to be performed in accordance to the gesture. As such, Xiong teaches the amended limitation.
Applicant’s argument with respect to the additionally newly cited amendment is moot as the rejection has been updated below.

		
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 14, 17-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable by Xiong (USPPN: 2014/0198031; hereinafter Xiong) in further view of Aliseitchik et al. (USPPN: 2015/0310264; hereinafter Aliseitchik). 
	As to claim 1, Xiong teaches A method for controlling an electronic device based on a gesture (e.g., see [0015] teaching controlling a device based on a hand motion), comprising: 
	acquiring consecutive N frames of first gesture images, and controlling a first 5object displayed on a screen according to the N frames of first gesture images for a first time, wherein N is an integer greater than 1 (e.g., see Figs. 7-8, [0053], [0105], [0107], [0130] teaching acquiring sequential images of K frames for controlling an object displayed a screen, for example the moving state of a mouse at a first time, wherein K can be a value greater than 1); 
	acquiring at least one frame of gesture image; wherein the at least one frame of gesture image and part of the gesture images in the N frames of first gesture images constitute continuous N frames of second gesture images, and acquiring time of the at 10least one frame of gesture image is after the acquiring time of the N frames of first gesture images, wherein the first gesture images and the second gesture images correspond to a same gesture image (e.g., see Figs. 7-8, [0105], [0110], [0111] teaching acquiring the next K frames in a frame-by-frame manner, wherein the frames are arranged sequentially and that at least some of the K images are overlapping from the previous selection, wherein the gesture may be of two palm gestures (i.e., first gesture images and second gesture images correspond to a same gesture image)); and 
	continuing to control the first object displayed on the screen according to the N frames of second gesture images for a second time to realize finely controlling of the first object (e.g., see Figs. 7-8, [0105], [0111], [0117], [0130] wherein the controlling of the object is continued according to the frames of the second gesture images, controlling the object including controlling the mouse to select an object at a later time. It is noted that the phrase “to realize finely controlling of the first object” is interpreted as an intended result limitation and does not provide a patentable distinction. In the present instance, “to realize finely controlling of the first object” is a description of what necessarily happens as a result of continuing to control the first object according to the N frames of the second gesture images for a second time and, therefore, does not impart a structural difference in the recited prior art);
	wherein the controlling a first object displayed on a screen according to the N frames of first gesture images for a first time comprises: identifying a gesture as a first dynamic gesture according to the N frames of first gesture images (e.g., see Fig. 7, [0053], [0107], [0114] teaching identifying a first gesture according to the K frames of the first gesture images); 
	determining first control information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position corresponding to a first target gesture image, wherein the second target gesture image is a last acquired gesture image in the N frames of the first gesture images, and the first target gesture image is a frame of gesture image acquired most recently before the second target gesture image is acquired (e.g., see Fig. 8, [0048], [0099], [0107], [0130] teaching identifying control information of an object according to the gesture images of the analyzed frames, wherein a start point and end point indicating a movement of a hand are determined from a start frame and an end frame. Xiong further teaches the number of frames for a palm cycle may be 2 and, therefore, the start frame can be the frame immediately preceding the end frame); wherein the first control information indicates a first moving distance of the first object in a first direction or the first control information indicates a size change value of the first object (e.g., see [0099], [0141], [0147] wherein the control information indicates a movement of a mouse/object in a direction of the palm movement); and
	20executing a first instruction corresponding to the first dynamic gesture to control the first object according to the first control information (e.g., see Fig. 8, [0107], [0128], [0130] teaching identifying control information of an object according to the gesture images of the analyzed frames).  
	While Xiong teaches determining a start and end point position of a hand indicating movement of a hand and, therefore, reasonably reads upon a “change value of a hand key point position”, should the citations upon which the examiner relies not provide sufficient support, additionally cited Aliseitchik is relied upon to cure any such deficiency.
	In the same field of endeavor of dynamic gesture recognition, Aliseitchik teaches determining first control information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position corresponding to a first target gesture image, wherein the second target gesture image is a last acquired gesture image in the N frames of the first gesture images, and the first target gesture image is a frame of gesture image acquired most recently before the second target gesture image is acquired (e.g., see Fig. 2, [0049], [0051] teaching analyzing immediately adjacent frames for determining control operations based on detected changes in a hand region or interest and/or movement between the different frames). Accordingly, it would have been obvious to modify Xiong in view of Aliseitchik with a reasonable expectation of success. One would have been motivated to make such a modification in order to improve gesture recognition performance by detecting hand gestures in which the hand moves both rapidly or slowly (e.g., see [0093] of Aliseitchik).

	As to claim 4, the rejection of claim 1 is incorporated. Xiong further teaches wherein the determining the first control 5information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position corresponding to a first target gesture image comprises: determining the first control information according to the change value of the hand key point position corresponding to the second target gesture image relative to 10the hand key point position corresponding to the first target gesture image and the first dynamic gesture (e.g., see [0009], [0067], [0101]-[0107] teaching determining an operation according to a feature difference vector (i.e., change value of hand key point position) and the open/close gesture, wherein the feature difference vector corresponds to the features of second target gesture image relative to a first target gesture image).  

	As to claim 5, the rejection of claim 1 is incorporated. Xiong further teaches wherein before the determining the first control information according to a change value of a hand key point position corresponding to a second target gesture image relative to a hand key point position 15corresponding to a first target gesture image, the method further comprises: using a first machine learning model to learn the first gesture image (e.g., see [0007], [0095] wherein machine learning is used to learn the gesture images); and 
	acquiring an output of the first machine learning model, wherein the output comprises a hand key point coordinate corresponding to the first gesture image (e.g., see [0095], [0097] teaching using the output of the machine learning, wherein the output includes the features of the images).  

	As to claim 6, the rejection of claim 1 is incorporated. Xiong further teaches wherein the executing a first instruction 20corresponding to the first dynamic gesture to control the first object according to the first control information comprises: obtaining new control information of the first object according to the first control information and first historical control information, wherein the first historical control information is control information based on which the first object is last controlled in 25current control process of the first object; and executing the first instruction to control the first object according to the new control information (e.g., see Figs. 8, 12, [0015], [0117], [0128] teaching obtaining new control information according to the new control information and the previous control information and is based on whether the object is last controlled by a current process and further continuing and/or executing the new control information).  

	As to claim 7, the rejection of claim 1 is incorporated. Xiong further teaches wherein the first control information is a first moving distance (e.g., see [0130] wherein the first control is a movement state of a mouse).  

	As to claim 21, the rejection of claim 1 is incorporated. Xiong further teaches wherein the continuing to control the first object displayed on the screen according to the N frames of second gesture images for a second time comprises: identifying a gesture as the first dynamic gesture according to the N frames of second gesture images (e.g., see Figs. 7, 8, 12, [0110], [0111], [0130], [0147] identifying a continuous gesture according to another selected K images);
	determining second control information of the first object according to part of the gesture image in the N frames of second gesture images (e.g., see Figs. 7, 8, 12, [0110], [0111], [0130], [0147] teaching controlling a mouse to select a target in response to the analyzed frames); and
	executing the first instruction to continue to control the first object according to the second control information (e.g., see Figs. 7, 8, 12, [0110], [0111], [0130], [0147] teaching performing an action, such as controlling a mouse to select a target, as part of a continuous gesture input, in accordance with the analyzed frames).

	As to claims 14, 17, 18, and 22 the claims are directed to the apparatus implementing the method of claims 1, 5, 6, and 21 and further recite at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions (e.g., see [0167] of Xiong).
	
	As to claim 19, the claims are directed to the non-transitory computer-readable storage medium storing instructions (e.g., see [0167] of Xiong) to execute the method of claim 1 and is similarly rejected.

	

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong and Aliseitchik, as applied above, and in further view of Hwang et al. (USPPN: 2015/0177866; hereinafter Hwang).
	As to claim 12, the rejection of claim 11 is incorporated. While Aliseitchik teaches a pinch and zoom gesture, Xiong-Aliseitchik fail to teach wherein the first dynamic gesture is gradually spreading two fingers, and the first instruction is enlarging the first object; and the executing the first instruction to control the first object according to the first 25control information comprises: enlarging a size of the first object by the size change value. 
	However, in the same field of endeavor of graphical user interfaces for gesture recognition, Hwang teaches wherein the first dynamic gesture is gradually spreading two fingers, and the first instruction is enlarging the first object; and the executing the first instruction to control the first object according to the first 25control information comprises: enlarging a size of the first object by the size change value (e.g., see [0061] teaching a spread gesture of two fingers to cause a zoom in and/or enlarge operation).  Accordingly, it would have been obvious to modify Xiong-Aliseitchik in view of Hwang in order to increase the amount of gestures performed on a display object, thus increasing user experience (e.g., see [0003] of Hwang).

	As to claim 13, the rejection of claim 1 is incorporated. While Aliseitchik teaches a pinch and zoom gesture, Xiong-Aliseitchik fail to teach wherein the first dynamic gesture is pinching two fingers, and the first instruction is reducing the first object; and 42the executing the first instruction to control the first object according to the first control information comprises: reducing the size of the first object by the size change value.
	However, in the same field of endeavor of graphical user interfaces for gesture recognition, Hwang teaches wherein the first dynamic gesture is pinching two fingers, and the first instruction is reducing the first object; and 42the executing the first instruction to control the first object according to the first control information comprises: reducing the size of the first object by the size change value (e.g., see [0040], [0061] teaching a gather gesture of two fingers to cause a zoom in and/or reduce the size of an object).  Accordingly, it would have been obvious to modify Xiong-Aliseitchik in view of Hwang in order to increase the amount of gestures performed on a display object, thus increasing user experience (e.g., see [0003] of Hwang).


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong and Aliseitchik, as applied above, and in further view of Tran et al. (USPN: 10,187,568; hereinafter Tran).
	As to claim 8, the rejection of claim 1 is incorporated. Xiong further teaches wherein the first dynamic gesture is [single-finger] sliding to a first direction, the first instruction is moving the first object in the first direction, and the first object is a positioning mark (e.g., see [0099], [0130] wherein the first gesture corresponds to the movement state of a mouse (i.e., first object is a positioning mark)); and 
	executing the first instruction to control the first object according to the first 5control information, comprising: controlling the positioning mark to move the first moving distance in the first direction (e.g., see [0099], [0130] wherein the first gesture corresponds to the movement state of a mouse (i.e., first object is a positioning mark) such that the mouse moves in accordance with the gesture).  
	While Xiong teaches a sliding gesture, and Aliseitchik teaches a finger gesture Xiong-Aliseitchik fail to explicitly teach the gesture is single-finger.  However, in the same field of endeavor of graphical user interfaces for gesture recognition, Tran teaches single-finger sliding (e.g., see 22:37-38 teaching a single finger sliding gesture).  Accordingly, it would have been obvious to modify Xiong-Aliseitchik in view of Tran increase the amount of gestures performed on a display object, thus increasing user experience (e.g., see 22:29-59 of Tran).

	As to claim 9, the rejection of claim 1 is incorporated. Xiong fails to teach wherein the first dynamic gesture is two-finger sliding to a first direction, the first instruction is moving the first object in the first direction, and the first object is a first page; and 10executing the first instruction to control the first object according to the first control information, comprising: controlling the first page to move the first moving distance in the first direction.  
	However, in the same field of endeavor of graphical user interfaces for gesture recognition, Tran teaches wherein the first dynamic gesture is two-finger sliding to a first direction, the first instruction is moving the first object in the first direction, and the first object is a first page; and 10executing the first instruction to control the first object according to the first control information, comprising: controlling the first page to move the first moving distance in the first direction (e.g., see 22:47-48 teaching detecting a two finger sliding gesture to perform the operation of moving between pages of a document). Accordingly, it would have been obvious to modify Xiong-Aliseitchik in view of Tran increase the amount of gestures performed on a display object, thus increasing user experience (e.g., see 22:29-59 of Tran).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong and Aliseitchik, as applied above, and in further view of Mani et al. (USPPN: 2020/0117336; hereinafter Mani).
	As to claim 10, the rejection of claim 1 is incorporated. Xiong teaches wherein the first dynamic gesture is sliding a palm to a first direction, the first instruction is moving the first object in the first 15direction (e.g., see [0099] teaching a gesture of sliding a palm in a first direction and moving the object in the first direction).
	Xiong-Aliseitchik fail to teach the first object is a first page; and the executing the first instruction to control the first object according to the first control information comprises: controlling the first page to move the first moving distance in the first direction.  
	However, in the same field of endeavor of graphical user interfaces for gesture recognition, Mani teaches the first object is a first page; and the executing the first instruction to control the first object according to the first control information comprises: controlling the first page to move the first moving distance in the first direction (e.g., see [0113] teaching a palm sliding gesture to flip to another page in accordance with the gesture).  Accordingly, it would have been obvious to modify Xiong-Aliseitchik in view of Tran increase the amount of gestures performed on a display object, thus increasing user experience (e.g., see [0005] of Mani).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179